CaSe 18-50214-|’|].11 DOC 464 Filed 10/30/18

Susan N.K. Gummow (admitted Pro Hac Vice)

Igor Shleypak (admitted Pro Hac Vice)

FORAN GLENNON PALANDECH PONZI & RUDLOFF P.C.

222 N. LaSalle St., Ste. 1400

Chicago, IL 60601

Tel: (312) 863-5000

Fax: (312) 863-5099

Email: sgurnrnow@fgppr.corn
ishleypak@fgppr.com

Tommy J. Swann

State Bar No. 19552820

Michael S. Uryasz

State Bar No. 24082440

MCCLESKEY, HARRIGER, BRAZILL & GRAF, LLP
501 University Ave, 5th Floor

Lubbock, Texas 79413

Tel: (806) 796-7340

Fax: (806 796-7365

Email: tswann@nihbg.corn
muryasz@mhbg.corn

CoLmselfor Universal Underwriters Service Corporation

Ent€red 10/30/18 14225:52

Pétg el '1'61°"33 …

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBBOCK DIVISION

IN RE:
REAGOR-DYKES MOTORS, LP et al,1

Debtors.

§
§
§
§

§

Case No. 18-50214-rlj11
(Jointly Administered)

MOTION FOR RULE 2004 EXAMINATION (DOCUMENTS ONLY) OF DEBTORS

Universal Underwriters Service Corporation (hereinafter “Universal”) hereby respectfully

requests that this Honorable Court enter an order permitting a Fed. R. Bankr. P. 2004 examination,

for documents only, With respect to Reagor-Dykes Motors, LP and its affiliated debtors and

debtors-in-posses`sion in the above captioned bankruptcy proceeding (collectively the “Debtors”).

Pursuant to Local Rule 2004-1, counsels for Universal have reached out to counsel for the Debtors.

 

1 Per court order, this case is jointly administered With In re Reagor-Dykes Irnports, LP (Case No. 18-50215), In re
Reagor Amarillo, LP (Case No. 18-50216), In re Reagor-Dykes Auto Cornpany, LP (Case No. 18-50217), In re
Reagor-Dykes Plainview, LP (Case No. 18-50218), and In re Reagor-Dykes Floydada, LP (Case No. 18-50219).

{Reagor-Dykes - 2004 Examination} l

 

CaSe 18-50214-I’|j11 DOC 464 Filed 10/30/18 Entered 10/30/18 14225:52 Page 2 Of 33 v

Despite numerous requests, counsel for the Debtors has been unable to provide Universal With the
requested documents At this time, counsel for Universal believes that the mere production of the
requested documents Will be sufficient, however, in event that examination of the Debtors Will be

necessary, Universal reserves its right to supplement this request.
ln support of this motion, Universal respectfully submits the following:
JURISDICTION AND VENUE

1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this district pursuant to 28 U.S.C.
§§ 1408 and 1409. The statutory basis for the relief requested herein is Bankiuptcy Rule 2004.

BACKGROUND
' 2. The Debtors own and operate a business of selling and leasing motor vehicles to retail
customers As part of said business, the Debtors offers its consumers a number of protection
products sold in conjunction With the sale of motor vehicles. These products include, but are not
limited to, vehicles services contracts, debt cancellation contracts, theft deterrent contracts, and
limited Warranty contracts (hereinafter, the “Products”).

3. The Products, however, are not provided or administered by the Debtors. Rather, Universal
provides and administers the Products per the F&l l\/laster Dealer Agreement made by the Debtors
and Universal on or about June 15, 2016, attached hereto as Exhibit A (hereinafter, the
“Agreement”).

4. The Agreement granted the Debtors authority to solicit the sale of Universal’s Products.
Agreement 11 3. Once one or more of the Products Were sold, a contract Was formed between the
customer and Universal. The Debtors Were under strict guidelines as to What can be included in

said contract. Agreeinent, 11 2.

{Reagor-Dy|<es - 2004 Examination} 2

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 3 of 33 '

5. The amounts that the Debtors collected from their customers from the sale of the Products
were referred to as the “Remit.” Agreement, 11 2. The Debtors were to hold the Remit in trust on
behalf of Universal. Specifically, paragraph 5.D of the Agreement provides that the Debtors were
required “[t]o hold all funds received on behalf of [Universal] in a fiduciary capacity. Under no
circumstances will [the Debtors] make any personal or other use of funds. . . . Nothing shall be
held to waive assertion of the fiduciary relationship as to funds collected by [the Debtors].”

6. Per the Agreement, the Debtors maintained an electrical submission system which the
Debtors used to transmit the Remit and which Universal could use to verify the Products sold.
Since the Debtors filed for Chapter 11 bankruptcy, this system has been turned off and Universal
has no means of ascertaining or verifying 1) if its Products were sold, 2) the amount of the Remit,
and 3) whether customers have requested a cancellation of the Product and refund of the purchase
price.

7. On August 01, 2018, the Debtors filed their bankruptcy petitions for relief under Chapter
11 Orthe Bankruptcy Code, rr U.s.o. §§ 101, ezSéq.

8. On August 02, 2018, the Debtors brought a motion, on an emergency basis, seeking
approval to use certain cash collateral. Dkt. 8.2 On August 8, 2018, the Court granted the Debtors
authority to use cash collateral on an interim basis through August 16, 2018. Dkt. 30 (“First lnterim
Order”). The Court later granted three extensions of the use of cash collateral: 1) through August
30, 2018, Dkt. 134 (“Second Interim Order”), 2) through Septernber 18, 2018, Dkt. 192 (“Third
lnterim Order”), and 3) through October 19, 20183 (“Fourth Interim Order,” and, together with the

Second lnterim Order and Third lnterim Order, the “Cash Collateral Orders”).

 

2 All docket references refer to docket entries made in the main bankruptcy case, 18-50214-rlj11.
3 As of the date of this motion, the fourth interim order had yet to be entered, however it is Universal’s belief that the
fourth interim order will have terms similar to the other Cash Collateral Orders.

{Reagor~Dykes ~ 2004 Examination} 3

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 4 of 33 '

9. The Cash Collateral Orders allowed the Debtors to collect and use Ford Motor Credit
Company, LLC’s (“Ford”) cash collateral and in return Ford will be provided adequate protection,
including remittance of certain sale proceeds, payment of amounts due under Ford’s loan, a
replacement lien on all of the Debtors’ assets, both currently existing or after acquired,, and
granting Ford an administrative priority claim to the extent necessary. See Dkt. 30, 1111 3-6; Dkt
134, 1111 3-6; Dkt. 192, ‘|l‘ll 3-6.

10. After the Court granted the First Interim Order, Universal brought a limited objection to
the Debtors’ use of cash collateral. Dkt. 44. While Universal had no objection to the Debtors’ use
of Ford’s cash collateral, Universal nonetheless wanted to ensure that the Remit was not included
within the scope of any cash collateral order,

11. To that end and by agreement of the parties, the Cash Collateral Orders included the
following language: “To the extent funds held by the Debtor are determined to be held by the
Debtor on behalf of or in fiduciary capacity for Universal as the sole property of Universal and not
property of the Debtor’s estates, then said funds (‘fUniversal Claimed Funds”) are expressly
excluded from the scope and effect of this Interim Order.” Dkt. 134, 11 18; Dkt. 192, 11 18.

12. Universal acted under the belief that the Remit (or the “Universal Claimed Funds” as it is
described in the Second Interim Order”) was maintained by the Debtors in a segregated account.
‘However, after discussions with Debtors’ previous counsel, Universal learned that the Remit was
not segregated, but rather incorporated into the Debtors’ general operating account (the “Operating
Accoun ”).

13. lt is Universal’s belief that this is the same account which the Debtors are using to fund
their ongoing operation through their bankruptcy proceeding, as well as the account containing

funds that Ford claims to be its cash collateral. Universal has asserted, and continues to assert, that

{Reagor-Dykes - 2004 Examination} 4

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 5 of 33 ’

said funds are not property of the Debtors’ bankruptcy estate. However, Universal requires
information from the Debtors regarding the funds that the Debtors collected from the sale
Universal Products.

14. Universal’s need of these documents now more than ever given the Court’s Septernber 20,
2018 Order (I) Authorizing and Approving: (A) Bid Procedures; (B) Stalking Horse Bidder and
Overbid Protections; and (C) Forrn and Manner of Notices; and (11) Scheduling an Auction and
Sale Hearing, Dkt. 296 (“Sales Procedure Order”), which, amongst other relief, set forth the
procedure by which the Debtors contemplate assuming and assigning executory contract.
Universal needs these documents to verify the cure amounts in event the Agreement is to be
assumed and assigned, and to make objections to the cure amount if necessary.

15. Given the complexities of this case, the allegations that have been asserted by other parties,
and the scope of Universal’srequest, it is understandable that it would take some time for the
Debtors compile and provide Universal with the requested documents. However, it has been over
two months since Universal initially reached out to the Debtor and nothing has been produced.4

16. To ensure thatlits rights are preserved and that it can comply with the deadlines set forth in
the Sales Procedure Order, Universal now brings this motion seeking an order requiring the

production of certain documents by the Debtors pursuant to Fed. R. Bankr. P. 2004.
ARGUMENT

17. Rule 2004 of the Federal Rules of Bankruptcy Procedures provides that “[o]n motion of
any party in interest, the court may order the examination of any entity.” Fed. R. Bankr. P. 2004(a).

Under the Rule, the examination may relate “to the acts, conduct, or property or to the liabilities

 

4 Universal reached out to DebtorS’ counsel on August 23, 2018. At the time, Debtors’ counsel appeared amicable to
Universal’s request.

{Reagor-Dykes - 2004 Examination} 5

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 6 of 33 `

and financial condition of the debtor[.]” Fed. R. Bankr. P. 2004(b). Additionally, in the case of a
Chapter ll debtor, the examination “may also relate to the operation of any business . . . source of
any money or property acquired or to be acquired by the debtor for purposes of consummating a
plan[.]” [a’. Rule 2004(0) also contemplates for the production of documents in connection with
any examination
18. Bankruptcy Rule 9016 makes Rule 45 of the Federal Rules of Civil Procedure applicable
to bankruptcy cases such that a subpoena may be issued by the Court to require production of
documents and to compel the attendance of witness to give testimony. Fed. R. Bankr. P. 9016.
19. Courts have interpreted the scope of this Rule broadly:
The scope of Rule 2005 is unfettered and broad and the rule itself is peculiar to
bankruptcy law and procedure because it affords few of the procedural safeguards
that an examination under Rule 26 of the Federal Rules of Civil Procedure does.

Examination under Rule 2004 are allowed for the purpose of discovering assets and
unearthing frauds and have been compared to a fishing expedition

In re Table Talk, 51 B.R. 143, 145 (Bankr. D. Mass. 1985) (citations and quotations omitted).

20. Universal’s request fits squarely within Bankruptcy Rule 2004. Universal is a party in
interest that entitled to information concerning the acts and conduct of the Debtors in regards to
property that the Debtors held in a fiduciary capacity for Universal. The Debtors possess
information and documents necessary to determine the location and accounting of the Rernit
belonging to Universal. Universal has argued that these amounts are not property of the Debtors
estate. The information requested by Universal is crucial to ensure a) that the Remit is readily
located, b) that these funds are-not being used in a manner in contravention of the Cash Collateral
Orders, c) that the Remit not used in manner in contravention to the Agreement, d) verify whether

further Products have been sold and/or whether 'Products have been cancelled by consumers, and

{Reagor-Dy|<es - 2004 Examination} 6

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 7 of 33

e) to allow Universal to ascertain and verify the “cure amounts” in event that the Agreement will
be assumed and assigned per section 365 of the Bankruptcy Code.
21. Based on the foregoing, cause exists to permit Universal to subpoena the following
documents from the Debtors:
i. List of all bank accounts held by the Debtors.
ii. All bank records for said accounts lfor the 60 days preceding filing of the bankruptcy
petition, which indicate all transactions made in that time period.

iii. All records, documents, or evidence of Universal Products sold within the 60 days
preceding filing and all sales post-petition

iv. All records, docurnents, or evidence of deposit of proceeds from the sale of
Universal Products within the 60 days preceding the filing of the bankruptcy
petition.

v. All records, documents, or evidence of deposit of proceeds from the sale of
Universal Products made post-petition

vi. Accounting of all bank accounts open as of the petition date and the amounts
contained therein.

vii. List of all Universal products that were cancelled by consumers within 60 days
preceding the filing of the bankruptcy petition, as well as any post-petition
cancellations

viii. Documentation demonstrating or evidencing Debtors compliance with the funding
requirement for Universal Products cancelled within 60 days preceding filings and

any post-petition cancellations

{Reagor-Dykes - 2004 Examination} 7

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 8 of 33

22. Given the amount of time that has transpired since Universal first requested documents

from the Debtors, and the looming deadlines as set forth in the Sales Procedure Order, Universal

requests that production be made on or before November 9, 2018.

NOTICE

23. Notice of this Motion was provided to the Debtor, the United States Trustee, and all parties

that are receiving notifications via ECF . Universal respectfully submits and requests that no further

notice is or should be required.

CONCLUSION

WHEREFORE, Universal respectfully requests entry of an order granting the application

its entirety; authorizing Universal to examine the Debtors pursuant to Fed. R. Bankr. P. 2004;

authorizing Universal to subpoena the proposed documents from the Debtors pursuant to Fed. R.

Bankr. P. 2004; and, granting such further and additional relief as deemed warranted by the Court.

Dated: October 30, 2018

{Reagor-Dykes - 2004 Examination}

Respectfully Submitted,

FORAN GLENNON PALANDECH PONZI & RUDLOFF P.C.

By: /s/ Susan N.K. Gummow
Susan N.K. Gummow (admitted Pro Hac Vice)
Igor Shleypak (admitted Pro Hac Vice)

MCCLESKEY, HARRIGER, BRAZILL & GRAFF, LLP

By: /s/ Michael S. Uryasz
Tommy J. Swann, State Bar No. 19552820

Michael S. Uryasz, State Bar No. 24082440

Counsels for Universal Underwriters Service
Corporation

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 9 of 33

EXHIBIT A

{Reagor-Dykes - 2004 Examination} 9

 

Case 18-50_214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 10 of 33

11

./*'-~§
1

§
\

W..._.~,,_»..,~vw.%_.:,.~,~...»..w~..r.a,.,,..,... ._,~ ,....….~_._ ,.…._...._..... . .i.'….. . . .....,.. .,_. .. ...r,. . . ..1 . .. . .. .`

@

zuRch';‘

F&l Master Dealer Agreement

Universal Underwriters Serv!ce Corporation
7045 College Boulevard, Ovar|and Park, Kansas 66211-1523

.. »1.-.,_.`. ,` .......,,x- ~ ...,`........-,~___-A~.¢¢»W..._~.-.,.... .\

 

 

CaSe 18-50214-1’|]11 DOC 464 Filed 10/30/18 Elitet’ed 10/30/18 14225:52 Page 11 Of 33

F&| MASTER DEALER AGREEMENT

Thls F&i Master Dealer Agreement (“Agreement"). made and entered into and effective this ii clay of ~’i"ie . 20§_§
among and between Universal Underwriters Sarvice Corporation, whose principal office is located at 7045 Coliege
Bouievard, Overland Park. Kansas 66211 (hereinafter referred to as "Company“) and Reag°'A“i° Ma"' LTD

whose principal address is 1211 19“1 STFHSL- vab°¢i< T€XHS 79401 ("Dealer"). along with the
enrolled affiliated and/cr subsidiary dealerships set out on Exhiblt A, as updated from time to time, attached hereto and
incorporated herein by referencel

WHEREAS, Company provides or administers a number of products sold in conjunction with automobile and other motor
vehicle cates to consumers and businesses including but not limited to vehicle service contracts debt_cancellation
contracts. theft deterrent contracts road hazard protection contracts maintenance plan contracts and limited warranty
contracts (hereinafter individually a “Produot“ and collectiveiy, “Products”); and

WH EREAS, Dealer desires to offer one cr more of the Products to its customers

NOW, THEREFORE, in consideration cf the covenants and agreements contained herein. the receipt and sufficiency of
which are hereby acknowledged it is agreed by Ccrnpany and Dealer as follower

1. PRODUCT SELECTlONS

The Products that Dealer elects to offer must be indicated on Exhlblt El and any amendments to Exhibit B, Dealer

may add Producis at a later date by requesting the applicable Product Schedule(s) from Cornpany which may include
Product-specific terms and conditions

2. DEFlNlTlONS

“Contract” means the Product agreement of which terms inolude. but not limited to. the identity of the entity obligated
to provide benefits to the customer, the type and amount of coverage that is warranted upon purchase of the Product
the length' in lime of the coverage, the limitations of the coverage and the manner in which a claim must be made

Prcvided that in each case such Coniracl:

i. is solicited by Dealer on a Contract form previously approved by Cornpany“,

ii. is issued on a vehicie, loan cr lease eligible for coverage according to the qua|incations speoiiied and
approved by Company. and issued in accordance with this Agreement; and

iii. has been approved and accepted by Company.

“Remit” means the amount paid by Dealer to Company for each Contract issued under this Agreement and shall be
based on Ccmpany's most recent Remlt schedule with the most current edition date or the electronic rating tool,
exclusive of any amounts that Dealer has designated to be added to the Ramit Scheduie.

“Produot Schedule" means a Product-specific schedule to this Agreement identifying one or more Products and
containing any additional Product-specific terms

3. APPOlNTMENT AND AUTHGR|TY

Company hereby grants authority t_o Dealer to solicit the sale of Contracts on behalf of Company provided the vehicle,
loan or lease meets the eligibility requirements prescribed at the time cf sale The Dealer may iil| in the blank spaces
on the forms' m accordance with the Cor_npany requirements but shall not have the power to supplement modify cr
waive the applicability of the terms and conditions thereof

Dealer shall act as an independent contractor. Dealer shell be responsible for obtaining any authorization or
approvals to conduct business for each Contract type selected tn Exhibit B` in ali states where Dealer transacts such
business Nothing contain herein shall be construed to create the relationship of employer and employee between
Company and Dealer porto grant an exclusive agency The sale of Ccntracts to other resellers dealers or Dealers
affiliates is strictly prohibited Dealer shall only solicit Contracts rn face-to-face transactions from Dealer’s physical
dealership locations and shall not market cr sell Contraots using any websltes or mall order catalogs without
Ccmpany‘ s prior written consent Dealer has no relationship with or authority to bind Ccmpany other than specifically
provided in this Agreernent

V4413liBQ . F&l Masler Dealer Agreement - Core: Page t of 5

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Elitel’ed 10/30/18 14225:52 Page 12 Of 33

r\
.~“1"1:\"

 

-4. comPANY license

A.

To obtain and maintain in force insurance protection to cover all sums that are legally payable by the»obligor of
the Contract under the terms of in force Contracts sold or provided by Dealer under this Agreement.

To lnsiali, maintain and administer an approved Contract program
To furnish Dealer with Conlrect forms, registers, remit schedules manuals, program materials advertising

. material. promotional materials and such other forms as necessary in the quantities needed

'i`o administer Contract programs according to the terms and conditions`oi the Contract. this Agreement, and the
claim adjustment instructions and policies of Ccmpany. Company reserves the right to adjust, settle, compromise
and negotiate any claim arising from any Contract sold under this Agreement

To promptly refund to Dealer any unearned portion of Cornpany's Rernit in the event of cancellation of an in force
Contract.

To hold harmless indemnify and defend Dealer against all claimsl demands and actions for loss, damage. costs

. and expenses (inoluding attorneys iees) to the extent caused by the negligent act. error or omission of Company

or its employees as any such ctalm, demand or action relate to alleged regulatory noncompliance of the program
and/or claim administration unless Dealer is implicated tn any wrongdoing

5. DEAL.ER AGREES

A.

To perform faithfully in every way its duties under this Agreement and as instructed by Company or any
governmental agency having supervisory authority over the transaction of Contract business1 including but not
limited to, the compliance with all requirements pertaining to the collection, dissemination and disclosure of

information deemed private under the Gremm-Leach~Bllley Act and other federal and state authority. and any

duties imposed by Ccrnpany pertaining to such information

To keep true and complete records and accounts of ali transactions with Contract holders including signed copies
of Contracts. for a period of not less than three (3) years after the latest expired term of the Conirects sold by
Dealer pursuant to this Agreement which shall be open at atl reasonable times to the inspection of duly
authorized representatives of Company.

't'o transmit to Company within ten (tO) days after the close of each month (uniess unnecessary due to Dealer‘s
use of an electronic business submission systemic

1) a |isting, on Company supplied registers, of all Contraots sold by Dealer during the preceding period;
2) the Company’s copy of the completed Contracts sold;

3) eli voided or spoiled Conh'acts; and

4) the amount of the Remlt due Company for each Contract listed on the registersl

. 'i'o hold all funds received on behalf of Cornpany in a fiduciary oepacity. Under no circumstances will Dealer make

any personal or other use of funds The keeping of an account with Dealer on Company books as a creditor end
debtor account is declared a record memorandum of business transacted Nothing shall be held to waive
assertion of the fiduciary relationship as to funds collected by Dealer.

To hold harmless indemnify and defend Company, its parent company and related companies their directors

_ ofhcers, attorneys or agents. and its employees and representatives against all claims. demands and actions for

loss, damage costs and expenses (inctuding attorneys fees) caused by the act. error or omission of Dealer or its
employees or resulting from acts of Company performed at the request cf Dealer or its employees

That' in the event of cancellation or other reduction in the purchase price of a Contraot, to immediately refund to
contract holder or to llenholder. lt applicable the unearned purchase price less any applicable cancellation or
service fee After making the refund to the contract holder or lienholdor. as applicable Dealer shall obtain
reimbursement from Company the unearned portion of the Remit for such cancellation

To comply with ali applicable laws and regulations and to maintain any required licenses in good standing Dealer
agrees to comply with any state regulation or Compeny filed rate limiting Dealer‘s retail marlt»up and in no event
will Dealer charge a rata that would be considered legally excessivex predatory or discriminatory by any stale or
federal regulator.

To be solely responsible for the collection and remittance - to the respective stated Departmsnt of Revenue (cr
similar title denoting sales tax collection) - of any sales or use tax or other applicable fees or taxes due on all
Ccntracts issued by Dealer under this Agreement

6. INSPECTION AND AUDIT

The Co_mpany may examine end audit Dealer's books and records. including signed copies of Contracls, at any time
during the term of this Agreement and for a period cf three (3) years alter the expired term of the last Contract issued
by Dealer, as far as they relate _to the subject matter of this Agreement

V4413UBQ ' F&l Master DealerAgreement~ Ccre: Page 2 cl 5

. ..,.,: .,_. <»,` -1 »»».~..-~'»» -. .\~,rr. ..~~»<1~¢:~ n».~tv.~~-¢t~'.~ m ~ ~l~\ tm\.~ n,- la»a=¢»-.~n 1 -¢ \. ..~1\,;..= . ., ~»

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entered 10/30/18 14225:52 Page 13 Of 33

¢. t ' § - fn

,`,,._"=,v._~,m,..sw...... ~~-'.i ~ , .~ -:~..:;...- ....-. _,~.--~. . 1…_..._ st

7. ASSISTANCE AND CODPERA'_I'|ON OF DEALER

Dealer shall fully cooperate with Company, and upon its request. shall make vehiclea. repair records, and paris
available for inspection by the Cornpany. in the event of litigation or other legal proceedings Dealer agrees to assist
Company, including but not limited to, attending hearings, depositions mediations, arbitrations and trials, assisting in
making settlements securing and giving evidence, or obtaining the attendance of witnesses

8. REPA|R DESIGNAT|ON

Dealer acknowledges that Cornpany or the Contract_ holder may designate other repair facilities to provide repairs and
replacements under Contracts without Dealer‘s consent or remuneratlon to Dealer. If the vehicle is repaired by a

repairer other than Dealar, Company may settle directly with that repairer orwith the Contract holder named on the
Contl‘aci.

9. CLA|MS

Company agrees to process all undisputed claims within a reasonable time upon the receipt of claim documentation
and any other documentation that Company may reasonably request Company shall not be obligated to make any
reimbursement under this Agreement unless Dealer or Dealer’s designated repair facility has fully complied with ali
the terms of this Agreement and the Conlract. However, in no event shall Dealer initiate an action for reimbursement
against Company any earlier than ninety (QO) days from the date of receipt of claim documentation by Cornpany.

1 10. SUPPL!ES

All Contract fortna and supplies furnished by Ccmpany to Dealer shall remain the property of Company and shall be
returned to Company promptly upon request »

11. ADVERTISING

Dealer shall not advertise in any media. nor.shall Dealer issue or circulate any pamphlet bookiet. advertising or other
printed matter unless spscltioally authorized by Cornpsny. The Deaier also agrees to not advertise or solicit Contract
sales to the general public via electronic means or otherwise unless specifically authorized by Company.

12. COMPANY TRADEMARKS AND lNTELLECTUAL PROPERTY

Dealer acknowledges that Cornpany (including for purposes hereof Gompany'e afiiliates) has exclusive ownership
rights and retains such rights to all trademari<a, servicemari<s, 'logos, brands in connection with the Company*s
Products. Dealer may notuse any of Compeny's trademarks servicemarl<s, logos, brands, without Company’s prior
written consent Dealer shall not remove or destroy any of Company's copyright nctices. trademarks servicemari<s, or

other proprietary markings on Contracts, Product documentation or other materials relating to the Products without
Cornpany's prior written approvai,

13. t.\rer'non or t.rAatt.iTY

Company's total liability arising out of or relating to this Agreement shall be limited to the actual amounts paid by
Dealer to Company, where applicable for the Products which may give dea to such damages, and shall in no event
include loss of profits, cost ot procuan substitute goods or services or any lncldental. indirect or consequential
damages of any kind, even if Company ls aware of the possibility of such damages

14. COL_|_ECT!ON OF TAXES

Dealer agrees to be solely responsible for the collection and remittance - to the respective states' Department of
Ftevenue (or similar title denoting sales tax ooliectlon) ~ of any sales or use tax or other applicable fees or taxes clue
on all Contracts issued by Dealer under this Agreement.

15. EXPE.NSE,S

Company shall not be responsible for any expenses ot Dealer inoludlng, but not limited to: rentals. transportation.
facilities clerk hirs, solicitors’ fees, attomeys* fees. postage .'=rdvertisingl local license fees, taxes or any other
expenses oiwhatever kind or description

16. CHANGES

No Dealer may alter, waive, modify or discharge this Agreement or any condition of any Contract except by written
agreement cf Corripany, signed by an authorized representative Company may modify the Contract, rate and Remit
schedulel vehicle eligibility and rate classifications or_.any provision of this Agreement al any time upon written notice
to Dealer. As each change is put into use, it shall replace that which was previously used

’l7. RlGHT TD OFFSET

Dealer agrees and authorizes Company to automatically offset any amounts payable to- Dealer against amounts that
Dealer or its affiliates may owe Company or its parenis. its affiliates and subsidiaries including but not limited to
Dealer's or its aftiliates’ continuing liability for any refunds Any collection costs and expenses incurred by Cornpany

V44130l3Ct F&l Master Dealer Agreemant -Core; Page 3 of 5

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Elitel’ed 10/30/18 14225:52 Page 14 Of 33 ‘

v..........~ew,»i¢`...,.;,.,.`,,...;,a,~,i,»¢.»_'.~.,-_..,;.~_»_~~~»~-,a,.a.= ~- ~.:-»-\.,~»»..»._.-;_~ . .._.._ ._. .....,.t =.»i,... _,__.._. `

18.

19.

20.

d y . . €"' . . fr . .

in its collection efforts, including but not limited to reasonable attomeys‘ iees, shall be fully borne by Dealer.

TERMINAT|ON

A, Dealer's authority under this Agreern enir and/cr any Product Schedule(s), shall cease upon termination of this
Agreement or the affected Product Schedu|e(s). as the case may be. This Agreoment. or any Product
Schedule(s), may be terminated at any time by either Perty hereto, upon written notice to the other Party stating
when such termination shall be effective

B. Thls Agreernent shall terminate automatical|y, without notice, ln the event of any of the following:

i) Dealer's authority to engage lri Contraot sales is terminated or suspended by any governmental entity with
authority to regulate the business of Dealer; or

2) the filing by Dealer of a voluntary petition in bankruptcy or the execution ot Dealer of an assignment for the
benelit of creditors: or

3) the filing of`a petition to have Dealer declared bankrupt which is not vacated within thirty (30) days; or

4) the appointment of a receiver or trustee for Dealerl provided such appointment is not vacated within thirty (30)
days; or

5) upon sale or transfer of the majority interest of Deaier’s business or its consolidation with a successor; or
6) upon fraud, lnsolvency, willful misconduct or breach of any of the terms of this Agreement.

C. This Agreoment. or any Product Schedule(s). may be terminated upon written notice to Dealer al the election ot
Company, if Dealer fails to include the Remit due Company With Dealer’s required reporting of Contract
transactions as provided in Section 5(3.

D. Notwllhstandlng the foregoing (i) termination of less than all Dealers shall only terminate such terminating or
terminated Dealer’s participation in this Agreernent. and not the Agreernerit itselr, (il) termination of less than all
Product Schedules shall only terminate such terminating or terminated Product Schedule(s}, and not the
Agreement ilself; and (lli) this Agreement may be terminated immediately by Coi‘npony if Dealer violates any

applicable law or lawful regulation of any duly constituted authority, or fails to fulfill any of its material obligations
under this Agreement

E. Upori termination of this Agreement, and/or any Product Schedule(s s.) Dealer shall promptly account for and pay
to Company all Rerniis due Company upon Contracts sold or provided by Daaler. Dealer further agrees to
continue to render the Dealer’s services provided for' in the Product Schedule(s ). Deeter agrees and
acknowledges its continuing liability to immediately make refunds to the Contrect holder, or if applicable, the
|ienholder, on cancelled Contracts, for and during the term ot all Contracts issued by Dealer.

F. Dealer further agrees, upon termination of this Agreemeni, to return by delivery to Company or, if requested to its
authorized representativi=.\l all property, unused Contracts and Company supplies furnished by the Cornpeny to
Dealer. in the event the unused Contracts or cancelled Contracts cannot be accounted for by Dealer, Dealer
hereby agrees to lndamnify. defend and save Company harmless from any and all claims. demands, end liabilities
whatsoever on said Ccntrects, including reasonable attorneys fees.

For as long as there shall be any unexpired term or Contracts sold pursuant to this Agrcement, the following

provisions shall survive termination of this Agreement: Sections 4A, D & E, 5A. F & G. 6 - 9. 17[ 18E & F and 19‘22.

The following provisions survive termination of this Agreemerit for the longest statute of limitation period applicable to

this Agreernent or applicable to any cause infection that may arise from the Ccntracls sold by Dealer: Sections 55
and E

ARB|TRATION

Any dispute arising out of the interpretation performance or breach of this Agreemerit shall be submitted to
arl:)itrr-,atir;>ril in the clty, county where the Dealer is located andior the city. county where such Contract was sold. The
parties agree that in addition to deciding any controversy or claim arising outoi this Agreemerit, the arbitrator{s) shall
decide all threshoid` issues regarding the validity of this arbitration clause or any questions regarding the arbib'ability
contemplated herein of any dispute or controversy This arbitration shott be conducted pursuant to the arbitration
rules that the parties agree to in writing The cost of the arbitration shall be borne equally between the partles. lt
Cornpeny has reason to believe that the Dealer has engaged in iraud;Corripany has the discretion to proceed in the
State or l'-'ederal Courts of l<ansas.

LEGAL PROCEED!NG
Dealer shall not undertake any legal proceeding against any Perty other than the Company pertaining to a Contract
without the wiitten consent of an executive officer of Cornpany

Exoept as otherwise provided ln Sech`on 18E & F or19. in the event of suit or other legal proceedings the
unsuccessful party agrees to pay all oosts, including reasonable attorney fees end expenses to the prevailing party.

This Agreement shall be governed by, construed, and enforced in accordance with the laws of the State of Kansas
without giving any effect to its conflict ottawa principles Ariy lawsuit filed by either party against other arising from

V4413tJBCt F&l Mesler Dealer Agreernerit~ Core: Page 4 oib`

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entei’ed 10/30/18 14225:52 Page 15 Of 33

 

21.

22.

this Agreement shall be filed in the state or federal courts in and for .lohnson County. Kansas.

THrs Acneamenr

This Agreernent shall not be assignable by either Perty, except with the written consent of the other party This
Agreement shall be binding upon, inure lathe benetit o€, and shall be enforceable by the helrs, executors
administratorsl personal representatives trustees and successors of the respective Parties heretc.

The failure of Company to exact strict compliance with the terms end conditions of this Agreement or failure to declare
any default hereunder when same shall become known to Cornpany shall not operate as a waiver of such terms and
conditions or release Dealer from the obligation to perform this Agreement strictly` rn accordance with its terms and
conditions

lf any one or more of the provisions of this Agreement ls held invalid for any reason, such provisions shall be severed
from the Agreement and shell not affect in any way the remaining provisions

This Agreemenl and any amendment hereto may be executed in counterparts and by each party hereto on a separate
counterpart each of whlch, when so executed and delivered shall be an original, but ali of which together shall
constitute but one and the same instrumenL ln proving this Agreamentl ii shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom enforcement is sought Additionally.
the parties acknowledge and recognize that an electronically reproduced signature shall be similarly treated and
recognized as an original signature

This Agreemant supersedes all previous agreements whether written cr oral between Company and Dealer and this
Agreernent may not be altered or amended except in writing ss provided for in this Agreement

DEALER{S) SiGN|NG AUTHORlTY; JD|NT AND SEVERAL DEALER LlABlLlTY

The undersigned Dealer(s) represents and warrants that he/shs is authorized with requisite authority to sign this
Agreement on behalf of each dealership listed on attached Exhibit A, if ai:)r:ilicat)lel and any dealerships hereafter
acquired with the intention to bind each Dealer entity listed on Exhihit A to this Agreement (inctudtng for purposes
hereof all in force schedules and related documents) jointly and severally Consequentiy,\ each Dealer shall be
jointly and severally liable for all Dealer obligations under the Agreernent including without limitation collection costs
and reasonable attorney fees and costs

il\l Wl‘i`NESS WHEREOF, Company and Dealer by their respective representatives have caused this Agreernent to be
executed

Dealershlp Legal Entity Name (from page 1): Rea_g°i"““° Man' LTD /7%

Corporate Oiiicer Signature:

 

,F

corporate oncernue: CFO cars 06/09/2016

Witness to Slgnature: .

 

 

(Attach ExhibitA of affiliated and/or subsidiary dealerships with Corporete oilicers‘ signatures.)

Company' UNIVERSAL UNDE WR|TERS ERV|C RPORATION
Cornpany Representatlve Signature: /Q( M; _i/l‘ : /qj§ ;
Gcmpany Giiicer'litle: sw l k):Dals /[ /jl //é'

‘ .;?/%`e$¢;€;-L w

  

Witness to Slgnaiure:

V44130BQ ` F&t Masler Dealer Agreement - Core: Fage 5 of 5

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entered 10/30/18 14225:52

way

 

.`~........ ~_,.r

Exhibn A; usc ofAmnated and subsidiary Deélerships

..%>`.

e~.".<. .~v

Effective on Odglnal Agreement Date if Date of Enmllment is blank, or Date of Enrullrnent.

Dealer group namet

Dealership Legal Name:
dba (lf applicable):
Adcfress:

Cityl$taie/Zip:

Federal Tax lD:
Corporate Omcer Title:

Corporate Uf§cer S}gnature`:

Dealership Laga! Name:
dba (if applicab[e):
Adciress:

Gity/State/Zip:

Federal Tax ID:
Corporate Ofricer Title:

Curporate OFHcer Signature:

Dealership Lagal Name:
dba (if applicabfe):
Address:

City/Statelzip:

Federal Tax lD:
Oorporate Dcher 'Fltle:'

Corpc)rate quer Signature:

Dealership Lega\ Name:
dba (if applicable):
Address:

City/Skate/Z'rp:

Federa¥ Tax |D:
Corporate Officer Tit]e:

Corporate OFF%cer Signature:

vmoosQ (10/15)`

 

Page 16 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reagor Dykes Aulo Gruup '
Date of Date of
Em‘o]|ment Cance|!aiion
Reagur~nykes Motors, l_r=. 1/ 0612<');2015
Reagor Dykes Auto Ma!f of Mid\and
2200 w. wén street
Mid!and. TX 79701 ,~ -_ /“`i
XX-XXXXXXX / ,
ch) . j ,
/lf( Date of Date of
Enrol!menl Canceilat}on
Reagor Dykes Aulo Company, l_P. \/ 06/2012016
Raagor Dykes Fnrd umw '
808 N. IH 27
P:ainview. Tx 79072'
27~1573703 \ / },,
CFO f l.
Date of Date of
Enro!lment Cance|lation
Reagor»Dykes lmports. L.P. \/ 06!20/20$6
Reagof-Dykes Mitsubishl Lubbnck
6540 B~an Streef
Lubbo¢k, Tx 79424 ’- la
`.27-13184.91_ __ / j
w » z /;
Date of Date of
Enmllment Cancellaiic)n
Reagor-Dykes Amari!k;, L..P, v* 06!20!2016

 

Reagor-Dykes lesubish¥ lunaer

 

 

 

 

4710 C,anyon Drive

_,F\marinu, T)§__ 79109 n
4@23m15 / ,}
01=0 , '»' % ..1 _ __

 

 

. w.w.vm‘-._._u»_¢n-.......¢~ r-.._~»._ww»\m- ‘-\-1~1 \=~ v ~~-~---v

§§

Exh!bitA

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entered 10/30/18 14225:52 Page 17 Of 33

.,m».\_`

 

E>¢mbit A- Lzst of mcnamer and Subsadi'ary Dealerships

Effecb've un Origina\ Agreernent Date lf Date of Enroilment is biank, or Date of Enrol|ment.

Dealer group namet

Dealersh|p Legal Name:
dba (if applicab|e}:
Address:

City/Slate!Z\p:

Fecleral Tax lD:
Corpomte Officer `I`itle:

Oorporate Omcer Signature:

Deaiarsh'lp Legal Narne:
dba (!f appllérable):
Address:

Clly/S`tate/Ip:

Federal T:ax ED:
Corpurate OFHcerTilIe: `

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cmporate thcer S`lgnature: v _ _

Dealership Legal Name:
dba (`1f applicab|e):

~ _ Address:
CiEy/Staiafzip:
Fedara% Tax ID:
Corporafe Omcer Title:

Corporate' Oft'lcer Signature:

Dealership Lega\ Name:
dba (if appliaable):
Address:

CE¥y/State/Z‘xp:

Federal Tax lD:
Curpuraie Of£icer `Fit|e:

Corporale Ofiicer Slgnature:

vmaooacx (1:)/15)

..,w~~ ~`~ ...-..H»,,.,M-.~..M,...,~... \.. -1»~,. ....

 

 

 

 

 

 

 

 

Reagor Dykes Auto Gruup ,
' Dale of Date of
Enmllment Cancellation
Raagnr_nykes Plamviaw. LP. 1/ nmmzms
Reagur~Dykes Toyuta
1220 South |H 27
leu weigh TX 7?0’7& ga
46-395'97?9 ' / /}’
cFo / {//
' ' Date of Date of _
Enm|\ment Cance{latjnn'
Reagor-Dykes F}nydada, l_P. ‘/ 06[20f2016
Reagur~Dykes Chevm|et
221 3. Main Stnaet
Floydada, TX 79235 h
474241337 / /Z
GFO ! /§_'i' 4_
j z,,»#
Dale of Data of
Enrollment Cancellat\on
Reagor Auio Mall, LTD, V 06/20!2015
Reagor Dykes D!rect Auto of Da|las
16280 Midway Road
Addison. TX 75001 gm
20~0215022 ,//}"
CFO ` (/,é’
gaf
Date of Date of
_ , Enrcsllment Cance&lation
Reagor-Dykes impods. LP. 05120/2015

 

Reago! Dykes of Soufh Lubbock
10357 HWY 87
L\Jbbcck, TX 79423
XX-XXXXXXX

CFC)

%K§§§)

_....»~~.

..,'.".. .,¢ . ._... ..._.-._-.._.,.¢..,. .__....._.. ._..._,_.~.-., ..-_..-... .--~‘--~--

Exhib¥l A

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 _Entered 10/30/18 14225:52 Page 18 Of 33

 

Exhibit A: Llst Of Aleia’ied and Subsidiary Dealerships

Effactive on On’ginal Agreament Date if Date» of Enronmenlis biank. or Data of Enrollmenl.

Dealer group name:

Dea\efship i.agal Name;
dba (if applicab|a)`:
Add_ress:

c;ity/sta¢e/Db:

Federal TaX ID:
Curpura!a fo"\cer Tille:

Corporate thcer Signature: _

Déa|ership Legal Name:
dba (if applicable);
Addrass:

C¥ty/State/Z`lp:

Federal Tax lD:
Corporata thcer `Htfe'.

Corporate Ofticar Signatura:

Dealership Lega| Name:
dba (if applicab|e):
Addr%s:

Ci'cy/Statelz"\p:

Fedai'al Tax ID:
Corporate Ocher Tctle:

Corporate Officer Signature:

Deaiership Legal Narne‘.
dba (if applicable):
Address:

Gity/Staxe/zlp:

Fede}al Tax ID:
Corpurate Officer Tti%e:

.Corpor~ate OFHcer Signalure:

v44:sonau (10/15)

....~_.". ... ..,.,_..,.~. .. .,~..__¢. .._,,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reagor Dykes Au!o Gmup
Date of Dale of
- _M Enrollment Cance|lal’ron
Reagor Au!u Mal|, LTD ' 06/20/2016
1211 1931 Bfreet
H‘E!P_*?Ck‘ TX 7949.1 .. .»»"‘\
za:@mm " " _ / //
.CFO ( //"x""”
%é/
Da!e of Date of
Enrollment Cam:e\lation
Reagor Auto Mal|, LTD, \/ 06/20I201B
Reagor~Dykes of Level|and '
2379 E., State Rnad 114
Leve|land,TX 79335 __w_`
`200275022 / },
CFO ;/E/;/Z{,
' §ate"of Date uf
' ` nm ment Canc I|a in
R gomth Méll/{D. DU»D\\\'~‘“SQ‘€ 06/2012015 a t n
Prim`a\Qapita! ,1}¢6\0 Leasa of Dal%as
16250 birdw§ Road
Adcnson, 'p?\?sum_ /’ }‘
2<>0275/522 \ / k
cl=o / \\ g
g
Dete of Date uf
/ Enro\lrnent Cancellation
Rb§ngykes otors, L.P. - _ 06/20/2016
spsz Dykea ;#nra Llnmln "
1on L\hbqék Highway ~ q
Lamesa,`;¥§< 7§32§1‘ ` /r~},‘
msez;éec»\ {’ f
cFo/ `
/

"_\x \é//
/ *.”’v'.

. ._._»__., ..., -_,....v<

E_H.A

 

 

CaSe 18-50214-|’|]1|1 DOC 464 Filed 10/30/18

,,.g.,,,"

\ ..._...»¢_~. ~» ,~¢ v

Exhibit B: Avaiiabie Products

Dealer agrees to offer the Product(s) marked beinw:

Entered 10/30/18 14:25:52 Page 19 of 33

Effective an Originai Agreement Date if Date Added is blank, or Date Added with Signed Product Suheduie.

i

Product
E¢li VEH|CI;E SERVICE QONTRACT
- includes Service Payment Pian (SPP)
El L|MiTED WARRANTY
l_iFET|ME LiMiTED WARRANT¥
IB SELECT OARE

i?] PREPA\D MA!NTENANCE
PAC PROGRAM

iii GUARANTEED ASSET PROTECT|ON

iii ROAD HAZARD T|RE &WHEEL

ROAD HAZARD TIRE & WHEEL LliV|iTED WARRANTY

UNiVERSAL. SECUR$TY GUARD
iii SELEC`F PROTECT|ON

E¢] LEASE WEAR AND USE PROTECT|ON

  

Dealer initia|s. Da;e; 0610912016

 

immunize (10115)

Daie_Added Cance|ed Date

05120/2016
oman/2016
05120/2015
06/20/?.016

 

05120/20'55
_05)`20/2016

 

06/20/201 6

 

06/20/2016
06120/2016

06/2012015

 

05/`20/2016

06/20/2016

Exhihii B

 

 

CaSe 18-50214-1’|]11 DOC 464 Filed 10/30/18 Eiitei’ed 10/30/18 14225:52 Page 20 Of 33

mw,.‘...___c._.~A....,.`_o...,»,.,`~.~.\~.,¢.,...~ ~... ..H__-» .._....c.......,....._.. ~-... .-.,.=.-...._ t,.....__;. ._4_.~.-. -.~-

Product Schedule: VEHlCLE SERV!CE CONTRACT, LJMITED WARRANTY and LlFETlME LlMlTED WARRANTY

The Product-specino terms and conditions set forth in this Product Schedule (hereinaiier "Schedule") are in addition to,
and not in lieu ot, the terms and conditions of this Agreement However‘, any language contained in the Agreement that
speciticsily contradicts the language of the Schedule is amended to accommodate the language in this Schedule it
possible or otherwise voided. for purposes ot the specltic product identified in this Scheduie. but only to the most limited
extent necessary and the language of this Schedule shell control.

The following additional terms and conditions apply if VEl-thi.t‘:' SERVlCE CONTRACT, LlMlTED WARRANTY or
LlFETiME I.lM|TED WARRANT¥ was elected in Exhlbit B of the Agresment:

1.

DEFtNiTtON
Contrsct means a Vehicie Service Contract (hereinafter “VSC").

DEALER AGREES

That prior to solicitation tc sell a Coniract, or in the case ot a i.imitsd Warranty to provide a Limlted Warranty, on a
vehicle, (l) that such vehicle has been inspected end all noted deticlencles from such inspection itanyl have been
repaired or replaced end that written documentation remain on file of such inspection end repairs; (li) that any
necessary reconditioning has been completed by a competent mechantc; and (iii) that all parts are functioning
properly et the time ct sale Cornpeny reserves the right to deny reimbursement to Dealer or repair facility for a
Contract claim when it has been determined by Company that the condition existed prior to the purchase of the
Contraol All used vehicles must also have en engine oil change, oil filter chenge, and a cooling system service (if
applicable) prior to issuance of a Contract. Dealer further agrees that it Gompany in its sole discretion pays a claim
on a vehicle that Dealer knew or should have known was ineligible et the time ot sale. Dealer will reimburse company
all costs. expenses end claim payments for that settlement

3. DEALER PROV!DED REFAlRS AND REPLACEMENT

A. When it has been determined that required repairs or replacements may be covered by a Coniract, end the
repairs or replacements are to be made by Dealer, Dealer wili:

1) run en oil consumption test consistent with factory requirements if excessive use of engine oil is reported
Thls should include obtaining manufacturers standards of what is considered excessive oil consumption for
the current mileage on the suspect englne;

2) permit an inspection by Company before repairs are completed if requested by Gompany;

3)' determine that ali claims submitted are for repairs to or replacement of only those covered items which have
failed in accordance with the provisions of the Contrsct;
4) detennihe the nature of repair and obtain Cornpany authorization prior to commencing the repair work for any
claim covered under the terms of the Contrect which will exceed $500.00. Dealer acknowledges that it is not
~ .entitied to any reimbursement for non-covered claims of any amount or for claims over $500. 00 that have not
been pre-authorized by Compeny;
tit perform repairs and replacements in accordance with the instructions of the manufacturer of the vehlc|e;

6) collect deductible applicable taxes, and any charges not covered under the Contract, if any, from the
Contract holden `

7) .send Company claim documentation within thirty (30} days after date of repair or replacement, attaching
thereto the signed repair order, service receipts showing the recommended maintenancel and any receipts for
substitute transportation and/or towing;

B) unconditionally warrant all repairs cr replacement for a period equal to the lesser of ninety (90) days or 4, 000
mites; end

9) act in accordance with the ruies, standards or regulations issued by Oompany.

Company shall have the right to refuse reimbursement for any claim when the procedures described above have not
_been foltowed.

B. Dealer stipulates that the customer labor rate for which reimbursement is sought from Corrrpeny under this
Agre‘ement shell be the ordinary and customary labor rate of the repair facility and that such rate shall not exceed
the customary labor rate charged by comparable repair faciiittes in Dealer trade area.

l) Dealer agrees that1 subject to coverage limits stated in the Contrsct, reimbursement for any repair or
replacement for losses covered witt be made on the following basis:
Parts -The i\rianutacturer's Suggested Retsil Price ss published by the Manufeoturar (“NlSFtP"). However,
"durlng the inst thirty (30) days of coverage any parts reimbursement for any repair or replacement made by

V4419OBCt Product Scheduia: V'SG and LW Page l of 3

 

 

CaSe 18-50214-1’|]11 DOC 464 Filed 10/30/18 Eiitei’ed 10/30/18 14225:52 Page 21 Of 33

 

 

Dealer under Servlce Contrects written on used vehicles will be made only on the basis of MSRF' minus 25%.

Labor- Dealer’s normal customer rate for iabor, multiplied by the labor time not to exceed the time
established by the publisher of a national labor estimate time guide previously approved by Gompany.

2) Any request from Dealer to change the retail labor rate will be made in writing to Company and will become
effective only upon written acceptance by Company.

3) At Company`s option, after this Agreement has been in effect twelve (12) months or alter the termination of
this il>.greementl Company.may elect to measure on a monthly basis Dealer~'s loss ratio, for Contracts
generated by_Deaier-. For purposes of this subsection, (i) loss ratio is defined as the ratio of incurred losses
divided by the earned portion of the Remit allocated for claims and claims adjustment expense, and (tt)
incurred losses is delinecl as ali amounts paid to meet the contractual obligations under Contraots since
inception~lo-dats‘ This also includes allocated end unailocated costs incurred for the adjustment of such
contractual obligations plus certain amount for reserves designated for incurred but not reported end for
clelms.in course of settlement .

in the event Dealer’s cumulative loss ratio from inception-tanaka on any and all Contract business written for
Company is ninety-five (95%) or greeter, upon receipt ot written notice by Company. Dealer agrees to accept
as reimbursement for future repairs or replacement adjusted as follows:

(a) Parts will be made on the basis of MSRF’ minus 25%.

(b) Labor - an amount not greater than the ordinary and customary customer labor rate as defined

hereln, multiplied by the ”Manufacturer's Warranty tabor °i“1me" es_ published in the Manuiacturer's
"suggested fiat rate manual".

When Dealer achieves a cumulative loss ratio of ninety percent (90%) or lower, the reimbursement

adjustments shall resume at the original levels for future repairs and replacements as set forth in paragraph
Sectton 33.1) of this section.

C. in the event of any payment under this Agreement, Cornpany shall be subrogated to all the Dealer’s rights of

recovery therefor against any person or organization and the Dealer shall execute and deliver instruments and

papers end do whatever also is reasonably necessary to secure such rights Dealer shall do nothing to prejudice
such rlghls.

4. SURVlVAL

For as long as there shall be any unexpired term of Contracts sold pursuant to this Agreement, Section 2 of this
Schedule shall survive termination of this Agreernent.

in addition to Seclions 1,2. 3 and 4 of this Schedule, the following additional terms end conditions only apply if
l.lMiTED WARRANTY was elected in Exhiblt B of the Agreement:

5. DEALER AGREES

A.

To appoint, and hereby does eppoint, Company its attorney-_ln-fact for the purpose of obtaining and maintaining in
force reimbursement insurance protection to cover all sums the Dealer is legally obligated to pay under the terms
ct in force Limited Warranties issued by Dealer.

To be solely responsible for the compliance ot the Federel Trecie Commission Used Car Rule, including but not
limited to, the placing of a |_irnited Warranty Buyer's Gulde window label on ali used cars offered for retail sale to
Dealer‘s customers

To provide Limited Warranty at no extra charge to all customers purchasing a vehicle prescribed by company as
eligible _

To endeavor to upgrade every Lirnited Warranty to a VSC, except vehicle subject to Manutacturer‘s programs
Dealer shall have the sole discretion whether or not to oiler a VSC to a customer.

To use only the forms supplied by the Compeny for the t.imited Warranty program and to make no alterations on

j these forrns, in particular the leited Warranty used car label required by the Federal `I‘rade Commission, without

written approval from Company.

To endeavor to comply with any applicable state and federal |aws, regulations or other authority relating to the
repair of used motor vehicles

To acknowledge that lelted Warrantles are non-cancelabie once the sale of the vehicle is completed and
warranty coverage begins

vendee entitlements v_sc ana Lw eagszsra

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entet’ed 10/30/18 14225:52 Page 22 Of 33

in addition to Sections 2, 3 end 4 of this Sohodule, the following additionel.terms and conditions only apply if
LlFETiME LlMiTED WARRANTY was elected in Exhibit B_,oi the Agreement:

6. DEAL'ER AGREES

A.

Dealer initiais: v

To appoint, and hereby does appoint. Company its attorney-in~faot for the purpose of obtaining and maintaining in
force reimbursement insurance protection to cover ali sums the Dealer is legein obligated to pay under the terms
of in force.l.tietime i_lmited Warrantles issued by Dealer.

To acknowledge that the Lifeiime Limited Warrantles issued by Dealer pursuant to this Agreement is not designed

to and does not fully comply with ali applicable federal and state laws and regulations relating to the sale of
vehicles

. To comply with alt applicable federal and state laws end regulations relating to (l) the sale of vehicles, including

but not limited to (a) Federal Tracie Commi`ssion rules and regulations and (b) the respective states' used car
disclosuresl and (ii). the repair of motor vehicles.

To provide Lifetime Umitecl Wanenty at no extra charge to all customers purchasing a used vehicle prescribed by
company as eligible .

To use only the forms supplied by the Company for the Lifetime limited Warranty program and to make no
alterations on these forms. in particular the i.ifettme lelied Warranty used car label required by the Federai
Trade Commlssion, without written approval from Compeny.

To endeavor to comply with any applicable state and federal lews, regulations, or other authority relating to the
repair of used motor vehicles

.' To acknowledge that Lifetime l.imltod Wanenties ere non-canoelabie once the sale of the vehicle is completed

end we 1 nty coverage begins

    
 

. Date; 06/09/2016

V4419tJBQ , Product Scheduie: VSC and LW Paga 3 ot 3

».~, 4.4_-~_-1~.- .~_.r _' -~~~

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Eiitet’ed 10/30/18 14225:52 Page 23 Of 33

..._..___.s___ . ....».~=__. _.…:......_»_~_ _=..-,..~...-.:,….~...s.~...., s \.i_ ss .».~. ~~=.=__..- --

Service Scheguie: SERV\CE CDNTRACT FiNANCiNG PROGRAM

The Service-specliic terms and conditions set forth in this Servics Schedula (hereinafter ‘*Scheduie") are in addition to,

and not in lieu of. the terms and conditions of this Agreement. However, any language contained in the Agreement that

specifically contradicts the language cf the Schedule is amended to accommodate the language in this Scheduie if

possible or otherwise voided for purposes of the specific service ldentiiiecl in this Schedule, but only to the most limited
’ extent necessary and the language of this Scheduie shall control.

The following additional terms and conditions apply if VEl-iiCLE SERV|CE CONTRACT was elected in Exhibit B ot the
A,greement.‘ '

WHEREAS, Dealer sells service contracts which are administered by Company.

WHEREAS, Dealer wishes to participate in an extended payment plan program (program) for service contracts which is

offered by Service Payment Plen. lnc.. (SFP) an illinois corporation, having a principal place of business at 303 E. Waci<er
Dr,, Suite 230, Chicagc. illinois 60601.

WHEREAS. Company wishes to allow Dealer to provide extended payment plans (plans) for customers purchasing the
Dealers service contracts administered by Company underthe terms and conditions set forth herein

NOW THEREFORE, in consideration of the aforesaid recitals and other good and valuable considerationz the receipt and
sufficiency of which are hereby acknowledged the parties hereto hereby agree as follows:

'r’. DUT|ES OF DEALER
A. Dealer will otter service contracts with plans to persons (F‘urchasers) purchasing automobiles trucks, or vans only
on forms which have been approved in writing by Company for use in SPP‘s program
Ei. Dealer agrees to follow the policy and procedures set forth in the Dealer Guide Manua| issued by Cornpany, and
to properly use and complete the forms provided by.Compariy and any revisions or amendments thereto.
G. SPP shall receive for its services a fee (the ”service fee“, and sometimes referred to herein as the "SPP Fee"),
which shall be paid by Dealer. The chart below sets for the fee schedule effective as-of February t, 2015.

 

 

 

 

 

 

 

 

 

 

 

 

- Fee Structi_ire for Amcunt Financed Minimum
SPP Payment
Plan Option 50.01- $i .000 $1_700_00 - $2,700,00 , terms of
$999.99 -$1.699.99 $2.699.99 $10,000.00 C°vsraee
9 .
12-i/ionih $55 24 M°'“hs 8‘ $17° 7 Ai:iiif;:i;n::m 24 M°“ills &
($25 refund) 24,000 Mlles ($70 refund)* (50% refunded)* 24,000 lvilles
iri-none $85 36 users & szro 10°{§‘§;§¢";§“"‘ se ucnihs s
($35 refund) 36,000 iv‘|iles ($120 refund) (50% refunded)* 35,000 Nlilee
"Refund by SPP`to Dealer if service contract is cancelled before the 3rd installment payment

 

 

'_ihe size of the SPF’ Fee and the other operaan procedures may be amended from time to time by SPP and
Cornpany. and generally shall be communicated to Dealer upon at least 30 days pnorwrittcn notice to Dealer. if
a particular service contract purchased with an SPP administered payment plan shell be cancelled and if such
cancellation shall occur prior to SPP receiving three installment payments irom the Purchaser, then the SF‘P Fee
shall not be fully earned and shall be reclucei:il as more particularly described in the chart above For example ii
the SPP payment plan is for 12 monthly installment payments and the amount financed is less than $1.700 and et
least $i,tliltl, then the SF'P Fee is $50 instead of $‘| 15. if the cancelled SPP payment plan is for 12 monthly
installments but the amount financed is $1.700 or greater, then the SPP Fee is $lDO. in ali instances if the
cancellation shall occur after three payments ah_aii be received by SPP, then the SPP Fee is deemed fully earned

D. Upon acceptance by Company cia Purchaser‘s application ior an Extenoed Payment Term contract Dealer shall
_, request and obtain at the time of purchase a minimum down payment of 10% of the purchase price for each said
Extended PaymentTerm Contract sold. The amountiinancecl must be equal to or greater than the sum ot the

Dealer Cost and the SPP Fee described in paragraph i(C)

E. All Extended Payment T arm Contracis sold by Dealer shall be reported to Company on forms approved by
Company, on a weekly basls.

 

V443ZDBQ Service Scheduie:SPP (02115) Page 1 ot'B

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entet’ed 10/30/18 14225:52 Page 24 Of 33

.c..“,..m.\. ,_.

8.

DUT|ES OF CQMPANY

Upon its receipt ct the executed copy of the addendum to the Servlce Contract and all forms required by paragraph
'i(B) Company shall send documents to SPP to receive the Dealer Cost from SPP.

MONEY DUE DEALER '

On or about the toth day of the month following the month |ri which the Purchaser has made the second (chi)
installment due under the plan, SPP agrees to remit to Dealer a check made payable to Dealer for the remaining
funds due Dealer after deduction of the service fee. Alihough advanced to Dealer, this money shall not be earned by
Dealer until the Purchaeer has paid his account in full and therefore must be returned to SPP if the Service Contraot is
cancelled at any time before payment in full is received Dealer agrees to look solely to SPP for money due dealer
and not to Company or insurance Company should SPF' fail to pay Dealer, in the event Ccmpany ceases accepting
new business from Dealer. SPP has agreed to pay Dealer on or about the toth day ot the month following the month
in which Purchaser has made the final payment due under the plan after deduction of the service charge SPP

- reserves the right to offset against any amount due Dealer any amount due SPP by Company on accounts of Dealer

10.

as a result of SPP not receiving a pro rata refund of the Dealer Cost from Company or insurance Cornpany on
cancelled service contracts
CANCELLAT`|ON

in the event that an Exlended PaymentTerm Contract is cancelled at the request of the Purchaser or SPF (ior
reasons of nonpayment of monies due and owing on said contractor any other valid reason affecting a termination).
Dealer shall refund SPP. the amount advanced under paragraph ltD) based on the following fonnuia:

1) The amount financed and disbursed by SPP; less

2) Payments SPP received from the Purcha‘sei“. less

3) The unearned Dealer Cost received from Company: plus

4) The amount of Cariceliation or Service F,ee charged on the transaction if any; plus
5) Unpaid Late Charges, if any.

Dealer hereby authorizes SPP to offset any cancellation refund due SPP from the amounts due Dealer under
paragraph 4. Dealer shall be responsible for returning Purchaser‘s down payment should a refund be required

11. TERM!TERMINAUON

V44ZZUBQ

F. This Scheduie- shall commence as of the date shown, and shall continue for an indeiinite period until terminated in
the manner prescribed in this paragraph

G,~ Thts Schedule may1 at the option of Ccrnpany, terminate immediately and withoutnotlce for cause upon the
occurrence ofany of the following events:

6) Dealer‘s assignment or attempted assignment of this Scheduie or any portion of any interest in or any
payment due under the Extended Payment'|'erm Contracts Without the expressed prior written consent of
SPP and the Company;

“r') The material breach cl any provision contained Within this Schedulc; and

8) Dealer‘s acts of fraud defalcation. dishonesty or intentional misrepresentation directed to Compariy. SPP.
their agents or employees

H. Dealer hereby agrees to indemnify and hold SPP free and harmless against any and all claims, actions demands
or liabilities arising out of any end ali claims, actions or demands whether well founded or not that may be
asserted against SPP or its employees agents, successors or assigns by any Purchaser, or any third perty.
regarding the Service Contracts end performance by Dealer there under including but not limited to any and ali
claims, actions, demands liabilities for freud.- defalcation, dishonesty or intentional misrepresentation to the extent
the same are also directed to SPP its sgents, employees successors or assigns

l. Dealer agrees, warrants and represents as follower

"Deaier agrees and understands that the Purchasers are intended to receive interest- free extended payment
tenns, and thereforel it' is a strict condition of this Schedule that each and every Purchaser shall be offered a
Service Contraci alone end the same price regardless of whether cr not the Purchaser elects the Extended
Payment Plan option and that no discount under any circumstances may be offered or made in any manner by
reason of the Purchaser electing to waive the plan option

in the event cia breach of this condition, Company, insurance Compariy or SPP shall have the right to cancel this
Scheduie and withhold from funds due the Dealer monies sufficient to reimburse the Purchaser(s) having claims
resulting from such breach. , _

Dealer hereby indemniiles and holds Cornpi.=inyl insurance (')ornpany and SF’P, free and harmless against any

Service Schedule: SF'F (02/15) Page 2 ol3

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entered 10/30/18 14225:52 Page 25 Of 33

and all cialms. actions, demands cr liabilities including reasonable.attomey feca whether well founded or not that

may be asserted against all or any of them or their respective agents, employees. successors or its assignees
due to the breach of this representation and warranty by Dealer." ‘

12. DEALER HOLD HARMLESS REGARDING UNREPORTED CC|NTRACTS

Dealer shall hold harmless, indemnify and defend Company. ita employeee, its agents and assigns against eli cleims,
demands and actions for toss, liabilityr damage cost and expenses (inc|uding attorney fees) caused by the act or
omission to act cf Dealer or its employees, which arise from any plan which ls not reported to Ccmpany.

13, WARRANT|ES AND REPRESENTATIONS REGARD}NG ACCOUNTS

For purposes hereot. the term "Account" shall mean the debtor/creditor relationship created when a Purchaser cf a
Servlce Ccntract purchases the service contract under the plan. For each Account assigned to SPP, Dealer hereby
warrants and represents for the benefit of SPP, its successors and assigns as follows:

l

J. The Account represents an undisputed bona tide transaction completed in accordance with the terms and
provisions contained in the plan and other documents relating thereof end the amount shown as the unpaid
balance of the Account is correct

K. There are no set off, counter claims or disputes existing _or asserted with respect to Purchaser and Dealer has not
made any agreement with any Purchaser for any deduction there from except as disclosed on the plan; and

t_. The Account is not subject to any prior assignment by Dealer, clalm. lien or security interest against Dealer and
Dealer will not make any further assignment thereof or create any further security interest therein nor permit its
right therein to be reached by attachment ie\ty, gamishment, or otherjudiolel prooess.

M. The Account arises from the sale of a Service Contract having the following terms:

9) the remaining term of the Service Contraot is two (2) years or more and 24,000 miles or more lt the 12
monthly payments plan ls utilized and three (3) years or more and 36,000 miles or more if the 18 monthly
payments plan is utilized; and

10) the Servlce Contract is for a new or pre-owned automobilel trucl<. or van.

  

Dealer lnitle|s: ' , ate:uP§LQR/Zgj§

v44320iao service schedule see (02115) Pa`ge 3 or 3

 

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entet’ed 10/30/18 14225:52 Page 26 Of 33

 

Product Schedule: PREPA!D MNNTENANCE

 

Tne Product~speclnc terms end conditions set forth in this Product Scheduie (herelnefter "Scheduie") are in addition to,
and not in lieu of. the terms and conditions ct this Agreement However, any language contained in the Agreement that
specifically contradicts the language of the Scheduie is amended to accommodate the language in this Schedule if
possible or otherwise voided, for purposes of the specific product identified in this Scheduie, but only to the most limited
extent necessary and the language of this Schedule shall controi.

The following additional terms and conditions apply if PREPA|D MAiNTENANCE was elected in Exhibit B of the
Agreement:

1. COMPANY AGREES

A. To provide Prepalci Ntaintenance customers with an identification card end schedule of services for the term and
service interval selected under the Prepeid Maintenence'Contracts sold by Dealer.

B. To reimburse the Dealer the value of redeemed services by Prepaid ivialn`tenence customers submitted to the

Compeny by the Dealer according to the Servioe Relmbursement amount elected by Dealer et the time of Contaot
saie. _ .

2. DEALER AGREES

A. To provide listed maintenance services for no additional charge to Prepald Melntenance customers ae prescribed
by the Prepaid ivieintenance Contrect, including the use cf only those products meeting the quality specifications
of the vehicle manufacturer.

B. To submit repair orders to the Company for reimbursement as Prepeid Nleintenance services are provided for
Prepaid Maintenance customers . '

in addition to Sections 1 and 2 of this Scheduie, the following additional terms and conditions only apply if PAC
PROGRAM was elected in Exhibit 8 of the Agreement: .

3. AUTHORIZAT|ON

Dealer acknowledges and agrees that Compeny may delegate certain administration services and hereby authorizes
Periomnance Administretion Corporation ("PAC") to perform certain services as determined by Company on its beheit.

4. COMPANY AGREES

A. To pay the Dealer one hundred percent (100%) ofthe maintenance reserves established by Compeny to pay
claims arising from Prepaid Maintenance Conlracts issued that represents unclaimed and/or expired customer
services thereunder (“forteltures"). Such forfeitures will be solely determined by Cornpeny and paid within thirty

(30) days after the end of eeohoeiender quarter with respect to Prepaid tvialntenance Contracis expiring during
that calendar quarter.

5, oeAi_eR AeRees

A. To provide PAC with Prepaid Maintenance Contract holders' information and contract data in order to administer
the Prepaid Maintenance services to Dealer’s customers on lis behalf. ‘

 
 
 

Dealer lnit_iels. ` Date: 95/09/2016

v4431cloo Product Schedule Ma\nténance Pege 1 or 1

 

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entel’ed 10/30/18 14225:52 Page 27 Of 33

,
4”..~:_

_. .m-~~¢,.._v.._\»~ ¢~\¢,-.¢1-., ,».. ‘. » y v~»)v~~e ~- »

 

Product'Sci]edule: GUARANTEED ASSET PROTECTION (GAP)

The Product~epectho terms and conditions set forth in this Product Schedu|e (hereinaiter "Schedule") are in addition to,
and not in lieu of, the terms and conditions of this Agreement However, any language contained in the Agreemeni that
specifically contradicts the language of the Schedule is amended to accommodate the language in this Schedule if
possible or otherwise volcied, for purposes of the specifics product identitied in this Schedu|e, but only to the most limited
extent necessary end the language of this Schedule shell control

The following additional terms and conditions apply if GUARANTEED ASSET PROTECTiON was elected' m Exhibit B of

the Agreement: l

‘l. DEFiNlTlON
Contract means a Guaranleed Assel Prolection (herelnefter “GAP") agreement

` 2. AUTHOR!TY

Cornpany shall administer the Conireote on behalf of the Dealer provided the vehicle and loan or iease meets
Cornpany' s eligibility requirements prescribed by Cornpany

3, DEALER AGREES

A. To appoint and hereby does appoint Company lie attomey~ln~fact for the purpose of obtaining and maintaining m
force insurance protection to cover all sums the Dealer ls legally obligated to pay under the terms of in force GAP
Conlracte issued by Dealer.

Ei. To only enter into Contreols on the date which a vehicle is sold or leesed.

C. To advise and obtain necessary approval from any lending and/or leasing company lt intends to assign the lease
or loan agreement to whloh a Contract le attached

 
  

Dealer lnitlals: '_ `.

VMZSOBQ Product Schedule: GAP (DW) Page 1 of 1

 

 

Case 18-50214-r|j11 Doc 464 Filed 10/30/18 Entered 10/30/18 14:25:52 Page 28 of 33

Product Schedule: RGAD HAZARD T|RE & WHEEL and ROAD HAZARD TlRE & WHEEL LlMlTED WARRAN`lY

' The Product-specific terms and conditions set forth in this Product Scheduie (hereinatter "Schedule”) are in addition to,
and not in lieu of, the terms and conditions of this Agreement l~lowever. any language contained in the Agreement that
specifically contradicts the language ot the Scheduie ls amended to accommodate the language in this Schedule if
possible or otherwise voided. for purposes of the specific product ldentrt“ ed 1n this Scheduie, but only to the most limited
extent necessary and the language of this Schedule shall control

The following additional terms and conditions apply if ROAD HAZARD T|RE & Wl-iEEL was elected in Exhii)it B of the
Agreement:

1. DEFlNlYlON
Ccntrect means a Road Hazard Ttre & Wheel (hereinatter “_Tiro & Wneei”) Servlce Conlract.

2, DEALER PROV[DED REPAtRS AND REPLACEMENT

A When lt has been determined that required repairs or replacements may be covered by a Contract, and the
repairs or replacements are to be made by Dealer, Dealer wil|:

1) permit an inspection by Compahy before repairs are completed it requested by Company;

2) determine that all claims submitted are for repairs to or replacement of only those covered items which have
failed in accordance with the provisions of the Contrect;

3) determine the nature of repair and obtain Ccmpany authorization prior to commencing the repair work for any
claim covered under the terms of the ContracL Dealer acknowledges that it is not entitled to any
reimbursement for non~covered claims of any amount that have not been pre-authorized by Company;

4) perform repairs and replacements in accordance with the instructions of the manufacturer of the vehicle;

5) collect deductible applicable taxes, and any charges not covered under the Contract, if any, from the
Contract holden

6) send Company claim documentation within thirty (30) days after date of repair or replacement attaching
thereto the signed repair order, service receipts showing the recommended maintenance and any receipts for
substitute transportation and!or towing; end

7) act in accordance with the rules. standards or regulations issued by Compeny.

Company shall have the right to refuse reimbursement for any claim when the procedures described above have not
been followed

B. LABOR AND PARTS COSTS Dealer stipulates that the customer labor rate for which reimbursement is sought
from Cornpany under this Agreemenl shall be the ordinary and customary labor rate of the repair facility and that
such rate shell not exceed the customary labor rate charged by comparable repair facilities tn Dealer‘s trade erea.
1) Dealer agrees that subject to coverage limits stated' 1n the Contract, reimbursement for any repairer

replacement for losses covered will be made on the following basis:

Parts- The Manufaoturer’s Suggested Retail Price as published by the Manufacturer (“MSRP").
l.abor~ Dealer‘s normal customer rate for tabor. multiplied by the labor time not to exceed the time
established by the publisher of a national labor estimate time guide previously approved by Company.

2) Any request from Dealer to change the retail labor rate will be made in writing to Compeny and will become
effective only upon written acceptance by Ccmpany.

C. SUBROGATlON. in the event of any payment under this Agreement Company shall be subrogated to all the
Dealer's rights of recovery therefor against any person or organization and the Dealer shall execute and deliver
instruments and papers and do whatever else is reasonably necessary to secure such n'ghts. Dealer shell do
nothing to prejudice such rights

3. SURV¥VAL

For as long as there shall be any unexpired term of Contracis sold pursuant to this Agreement, Section 1 of this
Schedule shall survive termination of this Agreement

V44210BQ Product ScheduleiTW Page 1 Ol 2

 

 

.. .~-_ mt ...,,»`~.~ '--.,.W¢ '-»- ` wm

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Eiltet’ed 10/30/18 14225:52 Page 29 Of 33

-\ /
t

§ etc

in addition to Sections 1, 2 and 3 of this Schedule, the following additional terms and conditions only apply if ROAD
HAZARD TiRE & WHEEL LlMlTED WARRANTY was elected in Exhlbit B of the Agreement:

4. DEALER AGREES

At To appoint end hereby does appoint Company its attorney-in-fact for the purpose of obtaining and maintaining in
force reimbursement insurance protection to cover ali sums the Dealer ts legally obligated to pay under the terms
of in force Tire & Wheei Limited Warranties issued by Dealer.

To provide `i“rre & Wheel leited Warranty at no extra charge to ali customers purchasing a vehicle prescribed by
company ss eligible

To endeavor to upgrade every `l"rre & Wheel Lirniled Warranty to a Trre & Wheel Coniract. Dealer shall have the
sole discretion whether or not to offer a Tire & Wheei Conlract to a customer.

To use only the Contract forms supplied by the Company for the Tlre & Wheet t_imited Warranty program and to
make no alterations on these iorrns. without written approval from Company.

To endeavor to comply with any applicable state and federal laws, regulations or other authority relating to the
repair cf used motor vehicles

F. To acknowledge that Tlre & Wheel Limited Warranties are non-csncelabte once the sale of the vehicle is
comp ted and warranty coverage begins

t_m.U.OE”

Dealer lnitiais: Date:_i?§!i)§i/§ol€

 

V442103@ Product Schedule: TW Page 2 of 2

..,.~_.. ... ".,... ,, ., ._..~. ...,. ...... .._ ._1.

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entei’ed 10/30/18 14225:52 Page 3O Of 33

_»»w,.._
-\,

\.~»....F~»~ »~,~~..<.)',.-t~. _... ~...».-_~» »s...v¢.¢~. weva

amount schedule uNNeRsAL seconer ouAno

The Product-specific terms and conditions set forth in this ProductSchedule (herolnailer "Scheduie") are in addition to,
and not in lieu of, the terms and conditions ot this Agreernent However, any language contained in the Agreement that
specilicaliy contradicts the language oi the Schedule is amended to accommodate the language in this Schedule if`
possible or otherwise voided, for purposes of the specific product idenlihed in this Sohedule, but only to the most iimited
extent necessary and the language of this Scheduie shall control.

The following additional terms and conditions apply ii UNIVERSAL SECURiTY GUARD was elected in Exhibit B of the
Agrecment:

1. DEFtNlTlON '
Universal Security Guarci (herelnatter “Security Guard") Theft Detarrent System (hereinattsr “System"). consists of the
proper installation of a uniquely numbered reno-reflective labeling system or etchin`g (engreving) the complete Vehicle
ldentincation Nurnber (VlN) in specific locations on the vehicie, and is accompanied by a limited warranty.

2. DEALER AGREES

A. To ensure that the Sysiem has been properly installed on eligible vehicles pursuant to the Syatem's installation
instructions and proper implementation of the Prograrn.

B. To pay Company within thirty (30) days upon receipt of invoice for all orders of the retro reflective labeling
Suppiies. Unless agreed otherwise all ordere, once submitted to Company, are non-returnable non-refundable
and non~cancelable. Dealer shall be responsible for all payments once orders are submitted to Company
regardless of Dealar's refusal to accept such orders.

C. To make no representations, warranties or guarantees whatsoever to its customers with respect to the

specliicaticns, characteristios. features and capabilities oi the System that are inconsistent with the Syslem‘s
Registration forms end marketing materials

3. DiSCLA!MER WlTH RESPECT TO SECURITY GUARD

Company makes no warranties or representations to System except as set forth herein cr pursuant to the terms of the
System t_im~ted Warranty. All implied warranties and conditions, including but not limited to, implied warranties of
merchanta ` fimeee for a particular purpose and noninfringement are hereby expressly disclaimed

   
 

1

Dealer tnlilals: 1 __

V442203C! Product Schedule: SG F‘Bge 1 cit

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Entet’ed 10/30/18 14225:52 Page 31 Of 33

Z"*‘-
~
,,u.

Broduct Schedule: SELECT PROTECT|ON

The Produot~speclflc terms and conditions set forth in this Product Scheduie (hereinafter "Schedule“) are in addition to,
end not in lieu oi, the terms and conditions of this Agreement chever, any language contained in the Agreement that
specifically contradicts the language of the Scheduie is amended to accommodate the language in this Scheduie lt
possible or otherwise voided, for purposes of the specific product identified in this Schedule. but only to the most limited
extent necessary and the language of this Schedule shall controi.

The following additional terms and conditions apply if SELECT PROTECTION was elected in Exhibit B of the Agreement:

‘l. DEF\N|T|ONS

Ccntract means a Seiect Protection Service Contrect tha§pundies together for sale as a package of products to the
purchasing coneurner. any cr all of the ancillary F&i products available for sale in the Dealer’s stete.

Servicc Provlder means Vehicle Admtnlstrative Services (VAS) and its affiliate SefeRlde Motor Club, lnc..(SefeRide)
to which Company has delegated certain repair services to administer on Company’s behalf.
2. DEALER PROViDED REPAlRS AND REPLACEMENT k

A.~ When it has been determined that required repairs cr replacements may be covered .by a Contract, and the
repairs or replacements are to be made by Dealer, Dealer wilt:

il
2)

3)
4)
5)

,6)

7)

permit an inspection by Company before repairs are completed if requested by Company;

determine that eli claims submitted are for repairs to or replacement of only those covered items which have
failed in accordance with the provisions of the Contract;

determine the nature of repair and obtain Company authorization prior to commencing the repair work for any
claim covered under the terms of the Ccntraot Dealer acknowledges that it is not entitled to any
reimbursement for non-covered claims of any amount that have not been pre-authorized by Company;
perform repairs and replacements in accordance with the instructions of the manufacturer of the vehicle;
collect deductible applicable taxes. and any charges not covered under the Ccntract, if any. from the
Ccntract holden '

send Cornpany claim documentation within thirty (30) days after date of repair or replacementl attaching '
thereto the signed repair order, service receipts showing the recommended maintenance and any receipts for
substitute transportation end/cr towing; end

act in accordance with the rules, standards or regulations issued by Company.

Company shall have the right to refuse reimbursement for any claim when the procedures described above have not
been followed

B. Dealer stipulates that the customer labor rate for which reimbursement is sought from Company under this
Agreement shell be the ordinary and customary labor rate of the repair_fecllity and that such rate shall not exceed
the customary labor rate charged by comparable repair facilities in Dealer‘s trade area.

1)

2)

Dealer agrees that, subject to coverage limits stated in the Ccntract, reimbursement for any repair or
replacement for losses covered will be made on the following basis:

Perts ~ The Menufecturer's Suggested Retaii Price as published by the Manufacturer (“MSRP").
t.ebor - Dealer’s normal customer rate for labor. multiplied by the labor time not to exceed the time
established by the publisher of a national labor estimate time guide previously approved by Cornpany.

Any request from Dealer to change the retail labor rate will be made in writing to Company and will become
effective only upon written acceptance by Company.

C. in the event of any payment under‘this Agreement. Company shall be subrogated to all the Dealer's rights of
recovery therefor against any person or organizationl and the Dealer shell execute and deliver instruments and

papers and do whatever else is reasonably necessary insecure such rights Dealer shall dc nothing to prejudice
such rights ' ' ’

V4427OBQ

Product Schedule: SPB Page ‘l of 2

 

 

CaSe 18-50214-r|j11 DOC 464 Filed 10/30/18 Entet’ed 10/30/18 14225:52 Page 32 Of 33

 

3. CLA|MS

Company agrees to process all undisputed Roacl Hazard Tlre 81 Whee[ claims within a reasonable time upon the
receipt of claim documentation as prescribed in Section 2 A. and any other documentation that Company may
reasonably request

Service Provider will administer all Conlrac:t olaims, except Road Hazard Tlre & Wheel provided to them m
accordance with the established procedures |f Dealer receives any requests for service from a contract holder who
has pu ‘hasecl_a Contnact Dealer will contact Sewice Provider to report the ola|m

 
  
 

Dealer lnitials: z ~;¢,=,; 06/09/2016

V44ZTQBQ Product SchedulezSt_>B Page 2 0f2

 

 

CaSe 18-50214-|’|]11 DOC 464 Filed 10/30/18 Elltel’ed 10/30/18 14225:52 Page 33 Of 33

/. _.
z~ t o § §
1 1

mm ».:,-.,....,....,, , ,,..,..W,`,,.. ;~'. ..~._ \:,.;‘ .,,, ...,..-.;_.x..r.-=._.. _ -~-,~~~~»-.,.~.t-r---.-. ~<1. .:..'».~-.'~'_. 4. <.

Product Schedule: LEAS_E WEAR AND USE PRO'E'ECT|ON

 

The Product-speciiic terms and conditions set forth in this Product Schedule (herelnafter "Schedule") are th addition to,
and not in lieu of, the terms and conditions ot.lhls Agreernent l~iowever‘ any language contained in the Agreement that
specifically contradicts the language ot the Schedu\e is amended to accommodate the language in this Scheduie lt
possible o_r otherwise voided. for purposes of the specific product identified in this Schedule, but only to the most limited
extent necessary and the language cf this Schedule shall control.

The following additional terms and conditions apply if l.ease Wear and Use was elected in Exhibit B of the Agreement:

 

SERVICE CONTRACT

1. DEFlNiTiDN
“Contract" means a Lease Wear and Use Protecilon Service Contract

2. DEALER AGREES -
A. To only enter into Contracts on the dale which a vehicle is leased

B. To advise and obtain any necessary approval from any lending and!or leasing company it intends to assign the
lease agreement to which a Contract is applicable '

3` CLAIMS

Company and Dealer agree that claims submitted for'thls Contract type will be processed and handled by Amerioan
Risk Servlces, LLC (ARS), as the claims administrator and that Compeny shall make arrangements with ARS to
process any such claims within standards consistent with Cornpany’s direct claim handling standards.

L|MlTED WAIVER

1. DEFlNlTiON
“Contract‘* means a i.ease Wear and Use Protectlon Limited Waiver Agreemenl.

2. AUTHORiTY

Company shall administer the Contracts on behalf of the Dealer/tessor provided the vehicle and lease meets
eligibility requirements prescribed by Compeny. `

3. DEALER AGREES

A, To appoint, and hereby does eppolnt. Company its attorney»in~fact for the purpose of obtaining end maintaining in
force insurance protection to cover ali sums the Dealer/lessor le legally obligated to waive under the terms of in
force Lease Wear and Use Protection Limited Watver Agreements issued by Dealer.

B. - ’i`o only enter into Contracts on the date which a vehicle la leased

G. To advise and obtain necessary approval from any lending and/or leasing company lt intends to assign the lease
agreement to which a Contract is attached

4. CLAtMS
Company and Dealer agree that claims submitted for this Contract type will be processed and handled by American

Rlek Servioes. L-LC (ARS), as the benth request administrator and that Cornpany shall make arrangements with ARS
to process any such claims within standards consistent with Company‘s direct claim handling standards

Dealer lnitiais: Date:OB/OBIZD‘l€

V43790DQ Product Sdtedule: Lease Wear & Use page 1 ot 1

mm'.-,.~.¢..~...,_W.r-,~"~»\W4 \.`Ma¢,-.¢ . .,. im

 

 

